DETAILED ACTION
	The Response filed 19 April 2021 has been entered.  Claims 1-6 and 8-23 remain pending, with claims 19-23 being withdrawn.  Claim 7 has cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive for the following reasons in view of the newly applied references - Minnock (US 2013/0255802) in view of Hansen, III et al. (US 6,460,567).
The applicant argues that with respect to claim 1 on pg. 5 of the Response that the prior art lacks a device mounted at one end of a the mounting means such that the device may interact with fluid flowing through the pipeline connector.  However, Minnock discloses in Figs. 4-6 a device 32, 100, 26 mounted at one end of a mounting means (comprising the housing of the insert 122, including the insert locking system 132) such 
The applicant argues with respect to claim 1 on pg. 5 of the Response that the prior art lacks a signal processor that is mounted within the mounting means, and distal from the device.  However, Minnock discloses in Figs. 4-6 a signal processor 40 electrically connected to the device 32, 100, 26 to receive a signal from the device (via any of the LVDT position sensors 41, 43 located around the device 32, 100, 26 to sense the position of the device 32, 100, 26 along its reciprocating stroke, as disclosed in paragraph 19).  Minnock lacks a signal processor electrically connected to the device to receive an electrical signal from the device, and the signal processor being mounted within the mounting means at a distal position from the device.  Hansen teaches in Fig. 1 a signal processor 53 that is electrically connected to a device 41, 43, 30 via sensors 54 (that sense the position of a valve/actuator 41, 43, 30, as disclosed in col. 9, lines 11-25, similar to the position sensors disclosed by Minnock) to receive an electrical signal from the device 41, 43, 30 via the sensors 54 and wires (col. 7, lines 19-25), wherein the signal processor 53 is mounted within the mounting means 50, 51 at a distal position from the device 41, 43, 30.  Minnock is modified in view of Hansen to have the signal processor be mounted within the mounting means and distal from the device, and to have the position sensors 41, 43 be in electrical communication with the signal processor.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “mounting means” recited in claim 2 as “comprising a casing”, “mounting means” recited in claim 12 as “comprising a casing part connector”, and “mounting means” recited in claim 18 as “includes a bracket”.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minnock (US 2013/0255802) in view of Hansen, III et al. (US 6,460,567).
Regarding claim 1, Minnock discloses in Figs. 4-6 a pipeline apparatus comprising:
a.    a housing 126 including a riser (comprising the top extension with top flange 168);
b.    a pipeline connector (comprising the portion of the housing 126 extending from port 18 to port 20);
c.    a device 32, 100, 26 mounted in the riser (when the valve is assembled) and extending at least a partial distance into the pipeline connector (specifically into the central chamber of the housing 126 from which the ports 18, 20 extend), said device 32, 100, 26 configured to interact with fluid flowing through the pipeline connector;
d.    a mounting means (comprising the housing of the insert 122, including the insert locking system 132) for releasably mounting the device 32, 100 in the riser, the mounting means and the riser each including a part of a locking mechanism (comprising recesses 144 and corresponding movable members 142) for releasably locking the device 32, 100 in the riser, said device 32, 100, 26 mounted on the mounting means 132 at an end thereof;
e.    a seal (comprising any of the seals around the housing of the insert 122 to seal the insert 122 with the housing 126, such as seals 172, 162 and 174) situated between an inner surface of the riser and an outer surface of the mounting means, the seal configured to seal against egress of fluid from the apparatus; and
f.    a signal processor 40 connected to the device 32, 100, 26 to receive a signal from the device (via any of the LVDT position sensors 41, 43 located around the 
Minnock lacks a signal processor electrically connected to the device to receive an electrical signal from the device, and the signal processor being mounted within the mounting means at a distal position from the device.
Hansen teaches in Fig. 1 a signal processor 53 that is electrically connected to a device 41, 43, 30 via sensors 54 (that sense the position of a valve/actuator 41, 43, 30, as disclosed in col. 9, lines 11-25, similar to the position sensors disclosed by Minnock) to receive an electrical signal from the device 41, 43, 30 via the sensors 54 and wires (col. 7, lines 19-25), wherein the signal processor 53 is mounted within the mounting means 50, 51 at a distal position from the device 41, 43, 30.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processor (i.e. the controller) disclosed by Minnock to be mounted within the mounting means distal from the device (i.e. the reciprocating valve member) and electrically connected (i.e. wired) to the device via the position sensors, as Hansen teaches, because Minnock is silent with regard to the location of the signal processor and how it communicates with the position sensors.  Furthermore, wires provide a more reliable communication between electrical components than a wireless communication, and mounting the signal processor within the mounting means with the sensors, wherein the signal processor is able to execute automatic corrections to the valve based on comparing feedback from the sensors to a set point from a user, reduces the amount wiring for which the user is 
Regarding claim 2, Minnock discloses in Figs. 4-6 that the mounting means comprises a casing (comprising the housing of the insert 122), and the seal comprises a first seal (comprising any of the seals around the housing of the insert 122 above the ports 134, 136, such as seals 172, 162, 170) and a second seal (comprising any of the seals around the housing of the insert 122 below the ports 134, 136, such as seals 174), wherein the casing mounts one part of the locking mechanism (such as movable members 142), wherein the first seal means (such as seals 172, 162, 170) provides a seal between an outer surface of the casing and the inner surface of the riser, and wherein the second seal (such as seals 174) is situated between the outer surface of the casing and an inner surface of the pipeline connector.
Regarding claim 3, Minnock discloses in Figs. 4-6 that the outer surface of the casing and the inner surface of the pipeline connector correspond in shape in the region of the second seal (such as seals 174).
Regarding claim 4, Minnock discloses in Figs. 4-6 that the casing includes an opening (comprising the opening aligned with port 20) and the second seal (such as seals 174) is mounted around the opening between the casing and the pipeline connector, the opening providing a fluid pathway through the pipeline connector.
Regarding claim 5, Minnock discloses in Figs. 4-6 that the casing includes an end member (comprising the end portion of the insert 122 that fits into a matching shape of the housing 126) shaped and dimensioned as to fit in a recess located in the pipeline connector.
Regarding claim 6, Minnock discloses in Figs. 4-6 that at least a part of the device (specifically plug 32) is located in the opening.
Regarding claim 9, Hansen teaches in Fig. 1 that there is a conduit (comprising the inherent pathway in the mounting means/housing 46, 42, 50 through which the wires 55 extend) located within the mounting means 46, 42, 50 and having at least one wire 55 therein, the at least one wire 55 providing the electrical connection between the device 41, 43, 30 and the signal processor 53 (via the sensors 54 around the device 41, 43, 30 as disclosed in col. 7, lines 19-25).
Regarding claim 15, Minnock discloses in Figs. 4-6 that the device 32, 100, 26 (comprising the inherent magnet on the valve members 32, 100, 26 as a part of the LVDT sensors 41, 43 disclosed in paragraph 19) is at least one sensor (specifically a position sensor that senses the position of the reciprocating valve members 32, 100, 26).
Regarding claim 16, Minnock discloses in Figs. 4-6 that the at least one sensor is configured for sensing a parameter selected from the group comprising: flow, temperature, chlorine content, dissolved oxygen, pH, oxidation reduction potential, conductivity, color, turbidity, and pressure (specifically flow or pressure, because the position sensors 41, 43 for the valve members 32, 100, 26 inherently also sense when the valve is open).
Regarding claim 17, Minnock discloses in Figs. 4-6 that the device 32, 100, 26 is mounted in an instrument housing (comprising any of the internal housing parts of the insert 122, such as the housing part defining the chamber in which the actuator 26 reciprocates), which housing is attached to the mounting means.
Regarding claim 18, Minnock discloses in Figs. 4-6 that the mounting means includes a bracket (comprising any structure of the mounting means, given that “bracket” is a broad term, such as the internal housing structure forming the top of the chamber in which the actuator 26 reciprocates), and wherein the instrument housing is attached to the bracket.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Minnock in view of Hansen, as applied to claim 1 above, and further in view of Young et al. (US 8,899,264).
Regarding claim 8, Hansen teaches in Fig. 1 that there is a communication means 73 configured to provide for communication between the signal processor 53 and a computer, said communication means 73 communicating with the computer.
Minnock and Hansen lack teaching that the communication means transmits to the computer the electrical signal received by the signal processor from the device.
Young teaches in Fig. 9 a signal processor 36 that receives an electrical signal from a device/valve 22 via a position sensor 48 (similar to the position sensors and signal processors taught by Minnock and Hansen), and a communication means 100 configured to provide for communication between the signal processor 36 and a computer (comprising either of electrical controllers 50, 60 that alternatively include displays 52, 62, as disclosed in col 28, lines 39-46), wherein said communication means 100 transmits to the computer the electrical signal received by the signal processor 36 from the device 22.  The electrical signals transmitted to the computer from the signal processor 36 via the communication means 100 are used to display to the user the status of the device/valve 22 (col. 8, lines 28 – 37).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minnock and Hansen to have the communication means transmit to the computer the electrical signal received by the signal process from the device/valve so that the user is able to observe the data representing the status of the valve, as Young teaches, and the user can use the data to make the appropraite decisions about continuing or changing operation of the valve.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minnock in view of Hansen, as applied to claim 2 above, and further in view of Lerman et al. (US 4,822,570).
Regarding claim 10, Minnock discloses in Figs. 4-6 that the casing comprises a first casing part (comprising any of the insert’s 122 housing parts 34, 176, 160, including the housing part with the movable members 142) and a second casing part (comprising any of the insert’s 122 housing parts 176, 160, 154, including the housing part with the movable members 142, not already considered the first casing part and located above the first casing part), and the second casing part being situated in the riser above the first casing part.
Minnock lacks teaching that the first casing part mounts at least one sensor.
Lerman teaches in Figs. 1-3 a sensor 92 in the head 48 of the valve/device (analogous to the cage 34 disclosed by Minnock, which is located within a first casing part of the insert 122).  The sensor 92 taught by Lerman is a temperature sensor 92.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify valve disclosed by 
Regarding claim 11, Minnock discloses in Figs. 4-6 that the part of the locking mechanism (comprising movable members 142 and/or sliding sleeves 146) located in the mounting means is situated in the second casing part.
Regarding claim 12, Minnock discloses in Figs. 4-6 that the mounting means comprises a casing part connector (comprising any part(s) of the insert’s 122 housing parts that rigidly fixes two other parts of the insert’s 122 housing, such as any of parts 176, 160) located between the first casing part and second casing part, which first casing part and second casing part are each attached to the casing part connector.
Regarding claim 13, Minnock discloses in Figs. 4-6 that the first seal (such as seals 172 or 162) comprises at least one first seal element (such as seals 172 or 162) and the at least one first seal element (such as seals 172 or 162) is situated between the casing part connector (comprising either of the insert’s 122 housing parts 176, 160) and the inner surface of the riser.
Regarding claim 14, Minnock discloses in Figs. 4-6 that the first seal (comprising seals 162, 170) comprises at least two first seal elements 162, 170 and wherein at least 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753




/KEVIN F MURPHY/Primary Examiner, Art Unit 3753